Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155085(53)(54)                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  JANINE MARIE EXLINE,                                                                                                 Justices
           Plaintiff-Appellee,
                                                                     SC: 155085
  v                                                                  COA: 327797
                                                                     Oakland CC: 2004-692277-DM
  JASON MICHAEL SILVER,
             Defendant-Appellant.
  ________________________________________/

          By order of February 17, 2017, this Court administratively closed this case
  because it appeared that proceedings were stayed by the filing of a petition in bankruptcy.
  The order further provided that once the stay was no longer in effect, the case could be
  reopened on the motion of any party filed within 42 days after the date of the order
  removing the stay. On order of the Court, the motions to extend time and to reopen the
  case are considered, and they are DENIED. No motions having been filed within 42 days
  after the date of the order removing the stay, the Clerk of the Court is hereby directed to
  close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
         a0209
                                                                                Clerk